Citation Nr: 0335778	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disabilities secondary to service-connected bipolar 
disorder/medications taken for that psychiatric disorder.

2.  Entitlement to an increased rating for bipolar disorder, 
currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1957 to June 1961 
and August 1963 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which confirmed a 
50 percent evaluation for bipolar disorder.  An April 2000 RO 
hearing was held.  In March 2001, the Board remanded the case 
to the RO for additional evidentiary development.  Appellant 
subsequently appealed an October 2000 rating decision, which 
denied service connection for gastrointestinal disabilities 
(including irritable bowel syndrome, colon polyps, and 
duodenitis) as secondary to service-connected bipolar 
disorder/medications taken for that psychiatric disorder.  In 
June 2003, a Travel Board hearing was held before the 
undersigned Board Member.  


FINDINGS OF FACT

1.  In March 1999, the appellant submitted a written 
statement reasonably construed as a reopened claim for an 
increased rating for the service-connected psychiatric 
disability.  

2.  In conjunction with that claim, appellant reported for VA 
psychiatric examination, which was conducted in June 1999.  

3.  The RO, in a July 1999 rating decision, confirmed a 50 
percent evaluation for bipolar disorder.  

4.  In July 1999, appellant was provided notice of that 
rating decision with the reasons therefore; and he appealed 
that decision.  

5.  Pursuant to the Board's March 2001 remand, a VA 
psychiatric examination was scheduled to be conducted in 
October 2002.

6.  In September 2002, the RO sent notice to appellant of an 
impending VA psychiatric examination and warned him of the 
consequences under 38 C.F.R. § 3.655 if he failed to report 
for examination without good cause.  

7.  The VA medical center, where the October 2002 examination 
was to be conducted, sent notice in September 2002 of the 
scheduled examination to appellant at his last known address.  
However, after being provided notification of the October 
2002 scheduled examination, he failed to report for it, 
informing the VA medical center that he did not want to 
attend this examination because in his opinion, it was 
duplicative of a previous examination.  Good cause for the 
failure to report was not otherwise provided.

8.  The available clinical evidence of record indicates that 
appellant's service-connected psychiatric disorder is 
manifested primarily by complaints of occasional 
hallucinations and employment difficulties.  His psychiatric 
disorder is relatively stable on Lithium.  His mood is 
generally euthymic and he remains well-oriented, alert, and 
cooperative with essentially intact cognitive functioning.  
VA psychiatric examination and outpatient clinical records 
Global Assessment of Functioning (GAF) scale scores indicate 
that appellant is no more than moderately impaired from a 
psychologic, social, and industrial standpoint.  

9.  Appellant's service-connected psychiatric disorder does 
not more nearly result in occupational and social impairment, 
with deficiencies in most areas, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The appellant's claim for an increased rating for the 
service-connected psychiatric disability is denied, because 
of appellant's failure to report for a scheduled VA 
psychiatric examination, ordered by the Board's March 2001 
remand, without good cause shown.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.655(a), (b) (2003).  

2.  The criteria for an increased rating in excess of 50 
percent for appellant's service-connected psychiatric 
disability, classified as bipolar disorder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9432 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law was generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  With respect to the increased rating appellate 
issue, which was filed prior to November 9, 2000, it does 
appear that by an April 2001 letter, the RO has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed, other than appellant's failure 
to assist the RO in his failure to report for the scheduled 
October 2002 VA psychiatric examination in question.  

Prior to said March 2001 Board remand, a June 1999 VA 
psychiatric examination was conducted; and certain relevant 
VA psychiatric treatment records dated prior and subsequent 
thereto have also been associated with the claims folders.  
Said clinical records and examination provide certain 
relevant symptoms and findings regarding the nature and 
severity of the service-connected psychiatric disability, and 
included assignment of scores on the GAF Scale, which deals 
with the degree to which an individual functions 
psychologically, socially, and industrially.  The scheduled 
August 2002 VA psychiatric examination, which appellant 
failed to report for, appears necessary to determine the 
current severity of his psychiatric disorder; and although 
there are other recent clinical records, these records do not 
indicate any significant worsening of his psychiatric 
disorder.  In any event, an evaluation in excess of the 
assigned 50 percent for his service-connected psychiatric 
disability is not warranted based on the available, existing 
evidence of record, as will be explained in detail below.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the increased rating issue on 
appeal.  


A.  Denial of an Increased Rating for Service-connected 
Psychiatric Disability Under 38 C.F.R. § 3.655

In pertinent part, the provisions of 38 C.F.R. § 3.655(a) 
state:  "When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc."  Paragraph (b) of that 
regulation provides, in pertinent part:  "When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  

The evidentiary record reveals that in February 1999, the 
Board denied an increased rating for the service-connected 
psychiatric disability.  In March 1999, the appellant 
submitted a written statement reasonably construed as a 
reopened claim for an increased rating for the service-
connected psychiatric disability.  In conjunction with this 
claim, appellant did report for VA psychiatric examination, 
which was conducted in June 1999.  

On June 1999 VA psychiatric examination, appellant reported 
that he had taken a leave of absence from his part-time job 
as a baseball field usher due to emotional difficulties and 
during the 30-day period, he had worked on his condominium 
and associated paperwork; had worked on his car; and had 
played tennis 2-4 times a week.  He felt calmer now and 
intended to return to work in a few days.  He reported 
belonging to a private club; and that he was dating women and 
went on picnics and to the zoo, attended movies and plays, 
and went ballroom dancing.   

Clinically, appellant appeared alert and correctly oriented; 
attention, concentration, and recent/remote memory were 
unimpaired.  He was aware of current events; and demonstrated 
good fund of common knowledge, good abstract thinking 
ability, and adequate insight.  Ability to perform mental 
calculations and social judgment were slightly impaired.  
Mood was euthymic and speech was coherent and goal-directed.  
He reported having auditory hallucinations approximately 2-3 
times per week and visual hallucinations involving seeing 
spots or imperfections.  He had suicidal/homicidal ideation 
without plan or intent.  No evidence of a thought disorder 
was noted.  Appellant reported that he was stabilized on his 
medication (Lithium) and was doing well in that he did not 
experience mood swings.  The examiner opined that appellant 
appeared to "be doing fairly well both occupationally and 
socially."  Bipolar disorder, hypomanic, was diagnosed and a 
GAF scale score of 63 was rendered.  The examiner explained 
that this GAF scale score reflected symptoms of mild to 
moderate severity that indicated appellant was "generally 
functioning pretty well and has some meaningful interpersonal 
relationships."  

After the VA psychiatric examination was conducted in June 
1999, the RO, in a July 1999 rating decision, confirmed a 50 
percent evaluation for bipolar disorder.  Later that month, 
appellant was provided notice of that rating decision with 
the reasons therefore; and he appealed that decision.  
Subsequently, a July 1999 written statement from appellant's 
employer reported that appellant's employment at the baseball 
field had been terminated for behavior exhibited at a July 
1999 baseball game.  

Subsequent VA outpatient treatment records included a GAF 
scale score of 55/60 in August 1999.  In February 2001 and 
November 2002, appellant reported feeling stable on Lithium 
and denied mania/hypomania or depression.  Clinically, he 
appeared alert, correctly oriented, nonpsychotic, pleasant, 
calm, and euthymic; and maintained good eye contact and 
grooming.  

Pursuant to the Board's March 2001 remand, a VA psychiatric 
examination was scheduled to be conducted in October 2002.  
In September 2002, the RO sent notice to appellant of an 
impending VA psychiatric examination and warned him of the 
consequences under 38 C.F.R. § 3.655 if he failed to report 
for examination without good cause.  The VA medical center, 
where the examination was to be conducted, sent notice in 
September 2002 of the scheduled examination to appellant at 
his last known address.  However, after being provided 
notification of the October 2002 scheduled examination, he 
failed to report for it, informing the VA medical center that 
he did not want to attend this examination because in his 
opinion, it was duplicative of a previous examination.  
Appellant has not provided any good cause for his failure to 
report for said examination.  See also written statements 
from his representative and the June 2003 hearing transcript, 
which did not offer any valid reason for appellant's failure 
to report for the examination.  

In a November 2002 Supplemental Statement of the Case, the RO 
stated that the appellant had failed to report for the 
October 2002 scheduled VA examination and that "[e]vidence 
expected from this examination which might have been material 
to the outcome of this claim could not be considered"; and 
that the 50 percent evaluation was confirmed "due to lack of 
credible medical evidence which shows this condition has 
increased in severity."

Since that March 2001 Board remand, the clinical evidentiary 
record has remained essentially unchanged.  

Thus, it is the Board's opinion that since appellant, without 
just cause, failed to report for the scheduled October 2002 
VA psychiatric examination, which appeared necessary to 
determine the current severity of his psychiatric disability, 
the last sentence in paragraph (b) of 38 C.F.R. § 3.655 is 
controlling with respect to the increased rating appellate 
issue in the instant case.  That regulatory provision 
requires that when a claimant fails to report for a scheduled 
examination, other than one scheduled in conjunction with an 
original compensation claim, "the claim shall be denied."  
Consequently, the Board must deny appellant's claim for an 
increased rating for the service-connected psychiatric 
disability, because of his failure to report for the October 
2002 scheduled VA examination, ordered by the Board's March 
2001 remand, without good cause shown.  38 U.S.C.A. § 501 and 
38 C.F.R. § 3.655(a), (b).


B.  Alternative Argument for Denial of an Increased Rating 
for Service-connected Psychiatric Disability

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA Schedule for Rating Disabilities provides a 
general rating formula for mental disorders, including 
bipolar disorders.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The evidentiary record reveals that the GAF Scale score of 63 
assigned appellant on the June 1999 VA psychiatric 
examination is more nearly indicative of a less than moderate 
degree of psychiatric impairment.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

Additionally, a more recent 2001 VA clinical record assigned 
a GAF scale score of 55/60, indicating no significant 
increase in appellant's psychiatric impairment as to warrant 
a higher evaluation.  The Board finds that the GAF scores of 
no less than 55, as well as the other clinical findings, do 
not more nearly approximate the criteria for a 70 percent 
rating, for the aforestated reasons.  In particular, the 
clinical records do not reveal occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  The benefit-of-the-doubt doctrine 
is inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue, for the 
aforestated reasons.  


ORDER

An increased rating for the service-connected psychiatric 
disability is denied.  


REMAND

With respect to the appellate issue of secondary service 
connection for gastrointestinal disabilities, recent private 
and VA medical statements appear to indicate that appellant's 
service-connected psychiatric disability "exacerbates" his 
irritable bowel syndrome.  However, the term "exacerbates" 
is somewhat ambiguous, and the medical statements were 
cursory and conclusionary.  It is not clear whether the 
"exacerbation" is a permanent increase in severity of the 
pathology, or merely indicates an acute worsening that then 
resolves, without overall chronic clinical change.  

That is, the evidentiary record does not currently include 
adequate medical opinion as to whether a causal or 
etiological relationship exists between the service-connected 
psychiatric disability/medications taken for the psychiatric 
disability and any gastrointestinal disabilities shown.  
Additional medical clarification as to the etiology of 
appellant's claimed gastrointestinal disabilities might prove 
beneficial in resolving the service connection appellate 
issue.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As a procedural matter, a letter was sent informing the 
veteran of evidence needed to support his claim.  That letter 
provides, especially with the other documents on file as 
discussed above, informs the appellant of the VCAA 
requirements.  It did inform the veteran that the evidence 
should be submitted in 30 days, but that he had up to a year.  
By the time the issue returns from remand development, the 
year will have passed.  Thus, further notice is not provided.

Accordingly, the secondary service connection appellate issue 
is REMANDED to the RO for the following:

1.  With respect to the issue of 
service connection for 
gastrointestinal disabilities 
secondary to service-connected 
bipolar disorder/medications taken 
for the psychiatric disorder, the RO 
should arrange appropriate VA 
examination, such as a 
gastroenterological examination, and 
the examiner should opine, with 
degree of probability expressed in 
terms of it is at least as likely as 
not (i.e., is there at least a 50 
percent probability), as to the 
following:  
(a) Are any currently 
manifested gastrointestinal 
disabilities causally or 
etiologically related to the 
service-connected bipolar disorder 
or medications taken for that 
psychiatric disability; and (b) did 
the service-connected bipolar 
disorder or medications taken for 
that psychiatric disability 
aggravate (as opposed to an acute 
exacerbation) any currently 
manifested gastrointestinal 
disabilities ?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The entire claims folders should be 
reviewed by the examiner.  All 
indicated tests and studies should 
be accomplished.  The examiner 
should adequately summarize the 
relevant medical history and 
clinical findings, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

2.  The RO should review any 
additional evidence submitted and 
readjudicate the issue of 
entitlement to service connection 
for gastrointestinal disabilities 
secondary to service-connected 
bipolar disorder or medications 
taken for that psychiatric disorder, 
under all appropriate statutory and 
regulatory provisions and legal 
theories.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



